Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Pope (US Patent No. 5,145,189), Bidkar et al. (US Pub. No. 2014/0062024), and Ackermann et al. (US Pub. No. 2017/0051621), disclose the invention substantially as claimed. The Pope reference discloses a single pad and a transverse groove, but fails to disclose a secondary pad located radially between the primary pad and the radial outer surface. The Bidkar et al. reference discloses a first and second pad but fails to explicitly disclose a main body with a radial inner surface of sealing against the rotating member and also fails to explicitly disclose a hydrodynamic arrangement. The Ackerman et al. reference discloses multiple layers radially above the sealing pad, but one of ordinary skill in the art would not interpret the spring elements as separate pads. There is no motivation to modify the Pope, Bidkar et al., or Ackermann et al. references, absent the applicant’s own disclosure, in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675